



Exhibit 10(a)


               Maximum Performance Shares    Date of Grant: January 3, 2017


2017 TSR PERFORMANCE AWARD
(EQUITY PORTION)


2004 OMNIBUS STOCK AND INCENTIVE PLAN


DENBURY RESOURCES INC.


This TSR PERFORMANCE AWARD (this “Award”) is made effective on the Date of Grant
by Denbury Resources Inc. (the “Company”) in favor of _____________________
(“Holder”).


WHEREAS, in accordance with the 2004 Omnibus Stock and Incentive Plan for
Denbury Resources Inc., as amended and/or restated (the “Plan”), the Committee
may grant performance-based Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn Performance Shares (as defined below) based on the Performance Criteria
set forth in the Plan and this Award, and subject to all of the provisions,
including without limitation the vesting provisions, of the Plan and of this
Award;


WHEREAS, no Performance Shares will be issued or outstanding until the Vesting
Date; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, and all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.    Performance Share Grant. The Company hereby grants Holder the right to
earn and vest in up to a maximum of [___________] Restricted Stock Units (the
“Performance Shares”). On the Delivery Date, the Performance Shares entitle the
Holder to receive shares of the Company’s Common Stock (“Stock”) equal to the
number of Earned Performance Shares up to and including the number of Maximum
Performance Shares.


2.    Definitions. All words capitalized herein that are defined in the Plan
shall have the meaning assigned them in the Plan; other capitalized words shall
have the following meaning, or shall be defined elsewhere in this Award:


(a)
“Annual TSR” means for the Company and each Peer Company, the result, expressed
as a percentage, of the calculation of TSR for each of them set out in Section
4(a) hereof as to a Calendar Year within the Performance Period.



(b)
“Beginning Common Stock Price” means the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days immediately preceding the first day of each Calendar Year,
taken separately, within the Performance Period being measured.



(c)
“Calendar Year” means the 12-month period beginning January 1 and ending
December 31 for the Company and each Peer Company.



(d)
“Change of Control” or “CIC” means, without limitation, the same as it does in
the Plan.









1



--------------------------------------------------------------------------------





(e)
“Closing Price” means the last reported sales price of the primary common equity
security of the Company and each Peer Company, as reported by the national
exchange upon which such security is traded; provided, however, in the event the
primary common equity security of the Company or a Peer Company is not traded on
a national exchange at the time of such determination, “Closing Price” will be
the price determined by the Committee in good faith based upon a review of the
facts and circumstances available to the Committee.



(f)
“Delivery Date” means (i) if Sections 6(b), 7(c)(i), (ii), or (iii) apply, the
date on which Performance Shares are delivered to Holder which shall be no later
than the dates set forth in Section 6(b) or 7(c)(i), (ii) or (iii), as
applicable or (ii) if Sections 6(b) or 7(c)(i), (ii) or (iii) do not apply, the
date on which Earned Performance Shares are delivered to Holder, which shall be
no later than 30 days following March 31, 2020 (i.e., the Vesting Date).



(g)
“Disability” means, without limitation, the same as it does in the Plan.



(h)
“Earned Performance Shares” means the number of Performance Shares which are
earned during the Performance Period as described and calculated in Section 6.



(i)
“Ending Common Stock Price” equals the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days ending on and including the last day of each Calendar Year,
taken separately, within the Performance Period; provided that in the event of a
Change of Control, the price equals the average of the Closing Price of the
primary common equity security for the Company and each Peer Company for each of
the 10 trading days ending on and including the day such Change of Control takes
effect.



(j)
“Maximum Performance Shares” means the maximum number of Performance Shares, as
set forth in Section 1, which may be earned under this Award if there are no
reductions in the number of Performance Shares under Section 5.



(k)
“Peer Company” means each of the companies listed on Appendix A hereto, as
adjusted pursuant to Appendix A.



(l)
“Performance Criteria” means the Total Shareholder Return measure defined in
Section 4 for the Performance Period.



(m)
“Performance Period” means the three-year period beginning on the first day of
the Calendar Year of the Date of Grant and ending on December 31 of the Calendar
Year two years thereafter, provided that in the event of a Change of Control,
the Performance Period will end on the day such Change of Control takes effect.



(n)
“Performance Percentage” means that percentage determined based upon the
relative ranking of the Company’s Three-Year Average TSR for the Performance
Period compared to the Three-Year Average TSR of each Peer Company for the
Performance Period as determined under the provisions of Section 4(e), subject
to reduction under Sections 5 and 12, if any.



(o)
“Post Separation Change of Control” means a Change of Control that closes
following Holder’s Separation, but where such Separation resulted from the
Commencement of the Change of Control prior to Holder’s Separation. For all
purposes of this Award, the term “Commencement of a Change of Control” shall
mean the date on which any material action, including without limitation through
a written offer, open-market bid, corporate action, proxy solicitation or
otherwise, is taken by a “person” (as defined in Section 13(d) or Section
14(d)(2) of the 1934 Act), or a “group” (as defined in Section 13(d)(3) of the
1934 Act), or their affiliates, to commence efforts that, within 12 months after
the date of such material action, leads to a Change of Control involving such
person, group, or their affiliates.









2



--------------------------------------------------------------------------------





(p)
“Three-Year Average TSR” means for the Company and each Peer Company, the
result, expressed as a percentage, of averaging their respective Annual TSR for
each of the Calendar Years in the Performance Period.



(q)
“Total Shareholder Return” or “TSR” shall mean that percentage which reflects
the increase or decrease in the average closing trading price of the Company’s
or a Peer Company’s primary common equity security (assuming reinvestment of any
dividends) between the last 10 trading days of one Calendar Year and the last 10
trading days of the next Calendar Year, or as applicable, the average of such
yearly increases or decreases.



(r)
“Value of Reinvested Dividends” means a dollar amount derived by (i) calculating
an aggregate number of shares (or fractions thereof) of the Company or any Peer
Company represented by the sum of each dividend paid on their respective primary
common equity security during a Calendar Year (or portion thereof under Section
4(a)(ii) below) within the Performance Period, determined by dividing the per
share amount or value paid through each such dividend by the Closing Price of
that company’s primary common equity security on each such dividend payment
date, and (ii) then multiplying that aggregate number of shares by the Ending
Common Stock Price, respectively, of that company for that Calendar Year (or
portion thereof in the event of a Change of Control).



(s)
“Vesting Date” means March 31, 2020 or the effective date of any earlier (i)
Change of Control pursuant to Section 6(b) or (ii) death, Disability or Post
Separation Change of Control pursuant to Sections 7(c)(i), (ii) or (iii), as
appropriate.



3.    Performance Shares as Contractual Right. Each Performance Share represents
a contractual right to receive one share of Stock, subject to the terms and
conditions of this Award; provided that, based on relative Total Shareholder
Return as detailed below, the number of Performance Shares that become Earned
Performance Shares may range from 0% to 100% of the number of Maximum
Performance Shares, and Holder’s right to receive Stock in respect of
Performance Shares is generally contingent.


4.    Performance Percentage Earned With Respect to Total Shareholder Return
Measure.
(a)
Total Shareholder Return shall be calculated for the periods specified below as
follows:



(i) Annual TSR for the Company and each Peer Company for each Calendar Year
within the Performance Period shall equal the result of the following
calculation for each such company:


Ending Common Stock Price + Value of Reinvested Dividends
- 1
Beginning Common Stock Price



(ii) For any Calendar Year in which a Change of Control of the Company occurs,
Annual TSR for the Company and each Peer Company for that Calendar Year shall
equal the result of the following calculation for each such company:


tschangeincontrol1.jpg [tschangeincontrol1.jpg]


(b)
The Three-Year Average TSR of the Company and each Peer Company is to be
calculated as soon as practical after the end of the Performance Period. Once
calculated for the Company and for each Peer Company, the exact percentage of
the Company and each Peer Company’s respective Three-Year Average TSR shall be
listed in Column 3 of the table below in descending





3



--------------------------------------------------------------------------------





order of their respective Three-Year Average TSR from the highest percentage to
the lowest percentage.


(c)
Column 2 of the table below shall reflect each such company’s name.



(d)
The percentages in Column 4 of the table below are based upon increments derived
by dividing 100% by 18 (the number of Peer Companies), which percentage
increments will be adjusted, if necessary, on a pro rata basis to reflect a
reduction in the number of Peer Companies (for example, if at the end of the
Performance Period there were 17 Peer Companies, then the 5.6% increment
currently shown in Column 4 would become 5.9%).



(e)
The Company’s earned Performance Percentage will be that percentage shown in
Column 5 (subject to adjustment, if any, provided in Sections 5 or 12) opposite
the ranking of the Company in Column 1 (for example, in the following table for
19 Companies, being ranked as eleventh would equal a Performance Percentage of
89%). The earned Performance Percentage will be adjusted to reflect adjustments
made to the percentages in Column 4, if any, pursuant to Section 4(d) above;
provided however, that the earned Performance Percentage may not be greater than
100%.



Column 1
Column 2
Column 3
Column 4
Column 5
Ranking
Company Name
Actual Three-Year Average TSR
(expressed as a %)
Scale of Three-Year Average TSR for 19 Companies
(expressed as a %)
Performance Percentage Scale
(subject to interpolation)
1
 
 
100.0%
100%
2
 
 
94.4%
100%
3
 
 
88.9%
100%
4
 
 
83.3%
100%
5
 
 
77.8%
100%
6
 
 
72.2%
100%
7
 
 
66.7%
100%
8
 
 
61.1%
100%
9
 
 
55.6%
100%
10
 
 
50.0%
100%
11
 
 
44.4%
89%
12
 
 
38.9%
78%
13
 
 
33.3%
67%
14
 
 
27.8%
56%
15
 
 
22.2%
44%
16
 
 
16.7%
33%
17
 
 
11.1%
22%
18
 
 
5.6%
11%
19
 
 
0.0%
0%



5.    Committee’s Reduction of Performance Percentage. Notwithstanding any
provision hereof to the contrary, the Committee, in its sole discretion, by
Committee resolution prior to the Vesting Date, may reduce Holder’s otherwise
earned Performance Percentage in an amount (if any) based upon the Committee’s
subjective evaluation. Any reduction of Holder’s Performance Percentage by the
Committee for the Performance Period shall be determined after the end of the
Performance Period, and shall not exceed




4



--------------------------------------------------------------------------------





twenty-five percent (25%) of Holder’s Performance Percentage earned during the
Performance Period. The Committee does not have discretion to increase a
Holder’s Performance Percentage.
6.    Earned Performance Shares.
(a)
Earned Performance Shares. The number of Earned Performance Shares shall be
equal to the product of (i) the Maximum Performance Shares multiplied by (ii)
the Performance Percentage, as such number shall be reduced by the Company to
satisfy all minimum applicable federal, state, and local income tax withholding
requirements and employment tax withholding requirements. No fractional shares
will be issued to the Holder. The Performance Percentage shall be determined by
the Committee and the Holder will be advised as soon as administratively
practicable following the end of the Performance Period (but in no case later
than 90 days after the end of the Performance Period), and the Committee shall
certify whether and to the extent that the Performance Percentage has been
achieved, subject to the Change of Control provisions of Section 6(b) below.



(b)
Change of Control. Notwithstanding the foregoing and any other provision hereof
to the contrary, if a Change of Control of the Company occurs during the
Performance Period then, regardless of the Performance Percentage at the date of
the Change of Control of the Company, the Performance Period will end on the
date of the Change of Control and the performance for the partial year will be
annualized as set out in Section 4(a)(ii) above and averaged with the Annual TSR
calculated for any prior completed Calendar Year to determine Earned Performance
Shares, which Holder will be entitled to receive on the date of the Change of
Control, but in no event later than the 15th day of the third month after the
end of the Calendar Year in which such Change of Control occurs, and Holder
permanently shall forfeit the right to receive any other Performance Shares
under this Award.



7.
Vesting (and Forfeiture) of Earned Performance Shares.



(a)
No Separation Prior to the Vesting Date. If Holder does not experience a
Separation prior to the Vesting Date, Holder will be 100% vested in the Earned
Performance Shares.



(b)
Retirement Vesting Date. In the event Holder reaches his Retirement Vesting Date
prior to the Vesting Date, then irrespective of whether or not Holder
experiences a Separation prior to the Vesting Date, Holder will be entitled to
receive Performance Shares in an amount equal to the number of Earned
Performance Shares on the Vesting Date (which Performance Shares will be
delivered to Holder on the Delivery Date), without any right to receive any
additional Performance Shares pursuant to this Award, and without any proration
of the number of Performance Shares earned in such circumstances.
Notwithstanding the foregoing, in the event Holder experiences a Separation
after Holder’s Retirement Vesting Date, but within 12 months of the Date of
Grant, all rights to receive Performance Shares under this Award will be
forfeited.



(c)
Forfeiture. Except to the extent expressly provided in Sections 7(b) and 7(c)
(i), (ii) or (iii), Holder permanently will forfeit all rights with respect to
all Performance Shares upon the date of his Separation, if such Separation
occurs prior to the Vesting Date.



(i) Death. If Holder experiences a Separation by reason of death prior to the
last day of the Performance Period, Holder’s Beneficiary will be entitled to
receive Performance Shares in an amount equal to the number of Maximum
Performance Shares (without any right to receive any other Performance Shares
pursuant to this Award) as soon as reasonably possible, but in no event more
than 60 days after Holder’s death. If Holder experiences a Separation by reason
of death prior to the Vesting Date but on or after the last day of the
Performance Period, Holder’s Beneficiary will be entitled to receive the number
of Earned Performance Shares based on the calculation in




5



--------------------------------------------------------------------------------





Section 6 herein (and does not have any right to receive any other Performance
Shares pursuant to this Award) as soon as reasonably possible, but in no event
more than 60 days after Holder’s death.


(ii) Disability. If Holder experiences a Separation by reason of Disability
prior to the last day of the Performance Period, Holder or Holder’s Beneficiary,
as applicable, are entitled to receive Performance Shares in an amount equal to
the number of Maximum Performance Shares (without any right to receive any other
Performance Shares pursuant to this Award) as soon as reasonably possible, but
in no event later than the 15th day of the third month after the end of the
Calendar Year in which the Holder experiences a Separation by reason of
Disability. If Holder experiences a Separation by reason of Disability prior to
the Vesting Date but on or after the last day of the Performance Period, Holder
or Holder’s Beneficiary, as applicable, will be entitled to receive the number
of Earned Performance Shares based on the calculation in Section 6 herein
(without any right to receive any other Performance Shares pursuant to this
Award) as soon as reasonably possible, but in no event later than 60 days
following the Vesting Date.


(iii) Post Separation Change of Control. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation, prior to the last day of
the Performance Period, Holder will be entitled to receive Performance Shares in
an amount equal to the number of Maximum Performance Shares (without any right
to receive any additional Performance Shares pursuant to this Award) as soon as
reasonably possible after the date of the Change of Control, but in no event
later than the 15th day of the third month after the end of the Calendar Year in
which such Change of Control occurs. If there is a Post Separation Change of
Control, whereby Holder experiences such Separation on or after the last day of
the Performance Period, Holder will be entitled to receive the number of Earned
Performance Shares based on the calculation in Section 6 herein (without any
right to receive any other Performance Shares pursuant to this Award) as soon as
reasonably possible after the date of the Change of Control, but in no event
later than the 15th day of the third month after the end of the Calendar Year in
which such Change of Control occurs.


8.    Withholding. If and when any portion of this Award becomes taxable, the
minimum statutory tax withholding required to be made by the Company, or other
withholding rate as determined by the Committee in its discretion if determined
not to be detrimental to the Company, shall be paid to the Company, as
applicable, in cash, by delivery of Stock, which Stock may be in whole or in
part Stock subject to this Award, based on the Fair Market Value of such Stock
on the Vesting Date, or via payroll deduction. The Holder, in his sole
discretion, may direct that the Company withhold at any rate which is in excess
of the minimum withholding rate described in the preceding sentence, but not in
excess of the highest incremental tax rate for Holder, and such additional
directed withholding will be made in the same manner as described in the
preceding sentence.


9.    Issuance of Stock. Without limitation, Holder shall not have any of the
rights and privileges of an owner of Stock (including voting rights and dividend
rights), until the Vesting Date. The Company shall deliver the Earned
Performance Shares in the form described in Section 1 above (reduced by the
number of shares of Stock delivered to the Company to pay required withholding
under Section 8 above) to Holder as soon as reasonably possible following
vesting. The Holder agrees that the delivery of Stock is subject to the
Company’s stock ownership guidelines, as potentially modified from time to time.


10.    Administration. Without limiting the generality of the Committee’s
rights, duties and obligations under the Plan, the Committee shall have the
following specific rights, duties and obligations with respect to this Award.
Without limitation, the Committee shall interpret conclusively the provisions of
the Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which the Performance Criteria
has been satisfied and the Performance Percentage earned, exercise its right to
reduce the




6



--------------------------------------------------------------------------------





Performance Percentage, and make all other determinations and take all other
actions necessary or desirable for the administration of the Award. The
Committee is authorized to change any of the terms or conditions of the Award in
order to take into account any material unanticipated change in the Company’s or
a Peer Company’s operations, corporate structure, assets, or similar change, but
only to the extent such action carries out the original purpose, intent and
objectives of the Award, and, to the extent the Award is intended to qualify as
“performance based” under Section 162(m) of the Internal Revenue Code, does not
affect such qualification. All decisions and acts of the Committee shall be
final and binding upon Holder and all other affected parties. The Committee,
without limitation, may delegate all of what, in its sole discretion, it
determines to be ministerial duties to an administrator; provided, further, that
the determinations under, and the interpretations of, any provision of the Award
by the Committee shall, in all cases, be in its sole discretion, and shall be
final and conclusive.


11.    Beneficiary. Holder’s rights hereunder shall be exercisable during
Holder’s lifetime only by Holder or Holder’s legal representative. Holder may
file with the Committee a written designation of beneficiary (such person(s)
being the Holder’s “Beneficiary”), on such form as may be prescribed by the
Committee. Holder may, from time to time, amend or revoke a designation of
Beneficiary. In the event that Holder does not file a written designation of
Beneficiary, or where such Beneficiary predeceases the Holder, the following
rules shall apply: (i) the Holder’s beneficiary designation for the basic life
insurance benefits provided by the Company shall be Holder’s Beneficiary; and
(ii) in the absence of such basic life insurance beneficiary, or in the event
that such basic life insurance beneficiary predeceases the Holder, the Holder’s
estate shall be deemed to be Holder’s Beneficiary.


12.    Adjustments in this Award. In addition to any adjustments under Section 5
herein, in the event of any dividend or split of the primary common equity
security of the Company, or recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of such shares, or other similar corporate change, with regard to the
Company, appropriate adjustments may be made to this Award in a manner deemed
equitable by the Committee.


13.    Holder’s Access to Information. As soon as reasonably possible after the
close of the preceding Calendar Year, the Committee shall make all relevant
annually determined calculations and determinations hereunder, and will furnish
all such relevant information to Holder as soon as reasonably possible following
the date on which all, or a substantial majority, of the information is
available.


14.    No Transfers Permitted. The rights under this Award are not transferable
by the Holder other than by will or the laws of descent and distribution, and so
long as Holder lives, only Holder or his or her guardian or legal representative
shall have the right to receive and retain Earned Performance Shares.


15.    No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon Holder any right with respect to continuation of employment by the
Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.


16.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with, and be governed by, the laws of Delaware.


17.    Binding Effect. This Award shall inure to the benefit of and be binding
upon the heirs, executors, administrators, permitted successors and assigns of
the parties hereto.








7



--------------------------------------------------------------------------------





18.    Waivers. Any waiver of any right granted pursuant to this Award shall not
be valid unless it is in writing and signed by the party waiving the right. Any
such waiver shall not be deemed to be a waiver of any other rights.


19.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


20.    Clawback. The Performance Shares are subject to any written clawback
policies that the Company, with the approval of the Board, may adopt. Any such
policy may subject the Performance Shares and amounts paid or realized with
respect to the Performance Shares to reduction, cancelation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the Securities and Exchange Commission and that the
Company determines should apply to the Performance Shares.


21.    Compliance with Securities Laws. Notwithstanding any provision of this
Award to the contrary, the issuance of Stock will be subject to compliance with
all applicable requirements of federal, state, or foreign law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Stock may then be listed. No Stock will be issued hereunder if
such issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other laws or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, Stock will not be issued hereunder unless (a) a registration statement
under the Securities Act is at the time of issuance in effect with respect to
the shares issued or (b) in the opinion of legal counsel of the Company, the
shares issued may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. THE HOLDER
IS CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF PERFORMANCE SHARES
GRANTED PURSUANT TO THIS AWARD MAY NOT OCCUR UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares of Stock subject
to the Award will relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority has not been obtained.
As a condition to any issuance hereunder, the Company may require you to satisfy
any qualifications that may be necessary or appropriate to evidence compliance
with any applicable law or regulation and to make any representation or warranty
with respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate persons to make
shares of Stock available for issuance.


22.    Section 409A of the Code. It is the intention of the Committee that this
Award is exempt from the Nonqualified Deferred Compensation Rules as a
short-term deferral (within the meaning of such rules), and, as such, that this
Award will be operated and construed accordingly. Neither this Section 22 nor
any other provision of this Award or the Plan is or contains a representation to
the Holder regarding the tax consequences of the grant, vesting, settlement, or
sale of this Award (or the Stock underlying this Award), and should not be
interpreted as such.


[Signature page to follow]




8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representatives on the Date of Grant.




 
DENBURY RESOURCES INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Phil Rykhoek
Chief Executive Officer
 
Mark C. Allen
Senior Vice President and Chief Financial Officer







9



--------------------------------------------------------------------------------





ACKNOWLEDGMENT


The undersigned hereby acknowledges (i) receipt of this Award, (ii) the
opportunity to review the Plan, (iii) the opportunity to discuss this Award with
a representative of the Company, and the undersigned’s personal advisors, to the
extent the undersigned deems necessary or appropriate, (iv) the understanding of
the terms and provisions of the Award and the Plan, and (v) the understanding
that, by the undersigned’s signature below, the undersigned is agreeing to be
bound by all of the terms and provisions of this Award and the Plan.


Without limitation, the undersigned agrees to accept as binding, conclusive and
final all decisions, factual determinations, and/or interpretations (including,
without limitation, all interpretations of the meaning of provisions of the
Plan, or Award, or both) of the Committee regarding any questions arising under
the Plan, or this Award, or both.


Effective as of the Date of Grant.


 
 
 
 
 
Holder Signature







10



--------------------------------------------------------------------------------





Appendix A
 
Peer Companies
 
California Resources Corporation (CRC)
Concho Resources, Inc. (CXO)
ConocoPhillips (COP)
Continental Resources Inc. (CLR)
Crescent Point Energy Corp. (CPG)
EOG Resources Inc. (EOG)
EP Energy Corp-CL A (EPE)
Hess Corporation (HES)
Marathon Oil Corporation (MRO)
MEG Energy Corporation (MEG.TO)
Murphy Oil Corporation (MUR)
Newfield Exploration Co (NFX)
Oasis Petroleum, Inc. (OAS)
Occidental Petroleum Corporation (OXY)
PDC Energy Inc. (PDCE)
Pioneer Natural Resources Company (PXD)
SM Energy Company (SM)
Whiting Petroleum Corporation (WLL)


In the event that a Peer Company is acquired and ceases to have its primary
common equity security listed or publicly traded, such company will be removed
as a Peer Company for the purposes of calculating achievement of the Performance
Percentage. In the event that a Peer Company is forced to delist from the
securities exchange upon which it was traded due to low stock price or other
reasons or files for bankruptcy, then that company will remain a Peer Company
and it shall occupy the last position (or positions, if there are more than one
such companies) in the TSR ranking.








11

